 OPERATING ENGINEERS LOCAL 825 (GPU NUCLEAR)InternationalUnion of Operating,Engineers, Local825andGPU Nuclear Corporation and JerseyCentral Power and Light Company and Cata-lyic, Inc.and System Council U-3, InternationalBrotherhood of ElectricalWorkers.Case 4-CD-69125 November 1986DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN DOTSON ANDMEMBERSBABSON ANDSTEPHENSThe charge in this Section 10(k) proceeding wasfiled 13 June 1986 and amended 7 July 1986 byGPU Nuclear Corporation (GPU),' alleging thatthe Respondent, International Union of OperatingEngineers,Local 825 (OperatingEngineers),violat-ed Section 8(b)(4)(D) of the National Labor Rela-tionsAct by engaging in proscribed activity withan object of forcing the Employer, Jersey Central,to assigncertainwork to employees it representsrather than to employees represented by SystemCouncil U-3, International Brotherhood of Electri-calWorkers (Electrical Workers). The hearing washeld 28 July 1986 before Hearing Officer Peter C.Verrochi.Thereafter,GPU, Jersey ' Central, andElectricalWorkers filed posthearing briefs.The National Labor RelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer'srulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONGPU and Jersey Central are New Jersey corpo-rations and wholly owned subsidiaries of GPU In-corporated. Jersey Central is engaged in the gen-eration, transmission, and distribution of electricityto various areas within the State of New Jersey.Jersey Central also owns the Oyster Creek NuclearGeneratingStation (OysterCreek) in ForkedRiver,New Jersey, which is managed by GPU.Jersey Central annually derives gross revenues inexcess of $500,000, and annually purchases goodsand services in excess of $50,000 directly from sup-pliers located outside the State of New Jersey. Ac-cordingly,we find that Jersey Central is engagedin commerce within the meaning of Section 2(6)and (7) of the Act and that Operating Engineersand ElectricalWorkers are labor organizationswithin the meaning of Section 2(5) of the Act.1The charge was amended to include Jersey Central Power and LightCompany (Jersey Central) as a Charging Party.IL THE DISPUTE267A. Background and Facts'of DisputeThe Oyster Creek Nuclear facility is regulatedby the Nuclear Regulatory Commission (NRC).NRC regulations require that nuclear reactors beshut down for periodic maintenance and refuelingand for necessary modification work. One such"scheduled outage" began at Oyster Creek in April1986 and was expected to continue until the fol-lowing October.Catalytic, Inc. (Catalytic), a general maintenancecontractor,has performed construction,mainte-nance, and repair work at Oyster Creek since 1983,mostly during scheduled outages. Jersey CentralretainedCatalytic to perform maintenance andmodification work during the 1986 outage. For thiswork, Catalytic maintained a continuous operationatOyster Creek, employing between 400 and 600workers represented by various building tradesunions; the workers involved in the present disputeare represented by Operating Engineers. Catalytic'sentire work force is covered by the General Presi-dents' Project Maintenance Agreement, a standardnational contractor agreement to which variousbuilding tradesunions,includingOperating Engi-neers, are signatory.In its contract with Catalytic, Jersey Central re-served the right to perform certain maintenancework, using its own employees. During the 1986outage, Jersey Central assigned to its own employ-ees,who are represented by Electrical Workers, allmobile crane work in support of Catalytic's mainte-nance function. Mobile cranes are used to supportoutdoor maintenance or modification activities thatrequire lifting and can be driven under their ownpower. Although' mobile cranes are used when theOyster Creek facility is operating, their usage be-comes heavier during outages when more mainte-nancework is done. A significant amount ofmobile crane work at Oyster Creek is performedwith rental cranes.Beginningat approximately 6 a.m. on 20 May1986 and continuing throughout that day, Operat-ingEngineers 'picketed at each of the five en-trances to the Oyster Creek facility. The picketsigns stated that GPU was "unfair" to OperatingEngineers.BusinessAgent for Operating EngineersRobert Potts stated to a GPU representative thatthe dispute concerned the operation of a mobilecrane at Oyster Creek and that workers were oper-ating the cranes who should not be doing so. As aresult of the picketing, none of the 400-600 Cata-lytic employees who were scheduled to performmaintenance functions reported for work that day.282 NLRB No. 39 268DECISIONSOF NATIONAL LABOR RELATIONS BOARDThat evening a reserve gate system was estab-lished.The following day, 21 May, Operating En-gineers resumedpicketing at the gates reserved forGPU and Jersey Central employees, but not at thegates reserved for contractors.Once again theCatalytic employees did not report for work as aresult of the picketing. The picketing ended about6 p.m., after Jersey Central agreed to meet withOperating Engineers to discuss the dispute.At the meeting, which was held on 27 May 1986,OperatingEngineers asserted that mobile cranework in support of Catalytic's maintenance func-tion should be assigned to the employees it repre-sents rather than to Jersey Central employees rep-resented by ,ElectricalWorkers. There was no reso-lution of the dispute at the meeting, but JerseyCentral subsequently informed Operating Engineersthat it would continue to assign the mobile cranework to its own employees.Thereafter, on 13 June 1986, representatives ofOperating Engineers reappeared at Oyster Creekand, although the reserve gate system was stillintact, distributed handbills at each of the five en-trances to the facility. The handbills, entitled "In-formation to the Public," stated that GPU andJerseyCentral deprived Operating Engineers ofwork traditionally performed by its members by as-signing"a non-building trades employee" to oper-ate a rental crane. The handbilling was concentrat-ed at the times of shift changes and, like the priorpicketing, caused the Catalytic employees to fail toreport for work. That same day GPU filed thepresent charges.By letter' dated 21 July 1986 Operating Engi-neers moved to quash the notice of hearing, con-tending that the dispute had become moot becausethe work was completed and submitting what pur-ported to be a disclaimer of the disputed work.The disclaimer states:[B]y this letter Local 825 affirmatively repre-sents that it will not engage in any conductviolative of Section 8(b)4(i)(ii)(D) [sic] whichin any way relates to the assignment of operat-ing the mobile crane. Local 825 further repre-sents that it will not handbill at or near the en-trance 'to the job site which may be reservedfor the use of neutrals, their employees and/orsuppliers. Local 825 reserves the right to con-tinue to handbill at any other location.B.Work in DisputeThe disputed work involves the operation of amobile crane being used in support of maintenanceand modification work being performed by Cata-lytic, Inc. at the Oyster Creek Nuclear Generating,Station on Route 9 in Forked River, New Jersey.tentions pertaining to the assignmentof the mobile crane workC. Contentions of PartiesGPU and Jersey Central contend that the Oper-atingEngineers' picketing and handbilling consti-tute violations of Section 8(b)(4)(i) and (ii)(D) ofthe Act. They further contend that Operating En-gineers did not effectively disclaim an interest inthe disputed work in its 21 July 1986 letter, butsimply disavowed any further unlawful conductand asserted that it would not handbill at neutralentrances to the site.GPU and Jersey Centralmaintainthat the work in dispute should be award-ed to Jersey Central's employees who are repre-sented by ElectricalWorkers based on provisionsof the applicable collective-bargaining agreements;employer preference and past practice; industryand area practice; relative skills and safety; andeconomy and efficiency of operations. The Em-ployers also request that the Board enter a broadorder awarding the general category of mobilecrane work to Jersey Central employees in orderto cover similar disputes that may arise in thefuture at Oyster Creek.ElectricalWorkers contends, in agreement withGPU and Jersey Central, that the disputed workshould be awarded to Jersey Central employees itrepresents based on the above factors.Operating Engineers did not appear at the hear-ing or submit a statement of position regarding theassignment of the disputed work.2D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.The record clearly shows that on 20 and 21 May1986OperatingEngineers picketed the OysterCreek facility carrying signs that accused GPU ofbeing "unfair" to Operating Engineers, and that arepresentative for the Union stated at that time thatthe dispute concerned the operation of a mobilecrane. Further, at a meeting held on 27 May ' 1986,Operating Engineers asserted to Jersey Central thatthe mobile crane work should be assigned to theemployees it represents rather than to Jersey Cen-tral employees' who are represented by ElectricalWorkers.After Jersey Central indicated that itwould continue to assign the crane work to its ownemployees,OperatingEngineers reappeared atOysterCreek and distributed handbills,whichbut made no con-2Counsel for Catalytic was present at the heanng OPERATING ENGINEERS LOCAL 825 (GPU NUCLEAR)269stated that GPU and Jersey Central wrongfully as-signed a nonbuilding trades employee to operate arental crane.None of the 400-600 Catalytic em-ployees reported for work at Oyster Creek on thedays that the Operating Engineers engaged in thepicketing and handbilling activities.On the basis of the foregoing, we find that anobject of the Operating Engineers' picketing was toforce Jersey Central to reassign the disputed workto its members. Accordingly, we find that reasona-ble cause exists to believe that Operating Engineersviolated Section 8(b)(4)(D) of the Act.Further, the record contains no evidence show-ing that an agreed-upon method for the voluntaryadjustment of this dispute exists to which all'partiesare bound.3Regarding the purported disclaimer by Operat-ing Engineers, it is well established that when aparty to a jurisdictional dispute effectively re-nounces its claim to the work in question, theBoard considers the dispute to be at' an end andquashes the notice of hearing.Operating EngineersLocal 369 (Austin Co.),255 NLRB 476, 478 fn. 1(1981).Operating Engineers did not, however, dis-claim an interest in the disputed mobile crane workin its 21 July 1986 letter. Rather, Operating Engi-neers merely stated that it would not engage in un-lawful conduct in regard to the assignment of oper-ating the mobile crane and that, while reservingthe right to handbill, it would not do so at en-trances to the jobsite reserved for neutrals.Operating Engineers also maintained in its 21July 1986 letter that the, jurisdictional dispute ismoot because the crane work has been completed.The Board frequently has held that the completionof the work involved does not render a jurisdic-tional dispute moot when there is evidence of simi-lar disputes between the parties in the past or noth-ing to indicate that such disputes will not occur inthe future.E.g.,PlumbersLocal 201 (Shaker,Travis),271NLRB 650, 652 (1985). Here therecord indicates that Catalytic has performed main-tenance work at Jersey Central since 1983,.and thatmaintenance work and mobile crane support oper-ations are especially heavy during scheduled out-ages,which are required by the NRC. Therefore,we conclude that there is nothing to indicate thatsuch disputes will not occur in the future. In lightof the above and Operating Engineers' ineffectiveaBy letter dated 9 July 1986 Operating Engineersmovedto quash thenotice of hearing, contending that a pending arbitration proceeding in-volving Catalytic and Operating Engineers was an alternative method ofdispute resolution.The Regional Director denied the motion to quash,finding that the arbitration proceeding did not satisfy the statutory re-quirements for deferral of the 10(k) proceeding because it would not bebinding onGPUand Electrical Workersdisclaimer,we find that the instant case is notmoot.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the' Board to make an'af-firmative award of disputed work after consideringvarious factors.NLRBv.ElectricalWorkers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961).The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing the factors involved in a particular case.MachinistsLodge 1743 (J. A. JonesConstruction),135 NLRB 1402(1962).The following factors are relevant in making thedetermination of this dispute.1.Certifications and collective-bargainingagreementsNeither Union has been certified by the Board asthe collective-bargaining representative of any ofthe employees involved here.Accordingly, thisfactor is not helpful in determining the dispute.The collective-bargainingagreement betweenJerseyCentral and ElectricalWorkers providesthat the Union is the exclusive representative of aunit of Jersey Central workers that includes all reg-ular operating,production, and maintenance em-ployees.The operation of cranes is included under"Duties" in the job descriptions of the followingclassifications:Mechanical Maintenance "B"-Nu-clear;MechanicalMaintenance"A"-Nuclear;Heavy Equipment Operator(Special); and HeavyEquipment Operator.There is no collective-bar-gaining agreement between Jersey Central and Op-erating Engineers.The General Presidents'ProjectMaintenanceAgreement, which covers Catalytic employees andtowhich Operating Engineers is signatory,statesthe following under"Article V:Scope of Work":The Unions and the Contractor understandthat the owner may choose'to perform or di-rectly subcontract or purchase any part orparts of the work necessary on his projectwith due consideration given to achieving thehighest maintenance standards and harmoniousworking conditions herein. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe aboveagreementismodified by BuildingTrades Labor Agreement "A," which reflects con-tractual changes that have been negotiated betweenCatalytic and the building trades. These modifica-tions are reflected in an addendum letter providedby Catalytic to Operating Engineers which states,in pertinent part, that the owner's specialty shops,including crane services,willsupport buildingtrades crafts by providing the required supportservices.Based on the above, we find that the factor ofcollective-bargainingagreementsfavors an awardof the work in dispute to Jersey Central's employ-ees who are represented by Electrical Workers.2.Company preference and past practiceThrough the testimony of Robert J. Streisel,JerseyCentral'smanager of labor relations atOyster Creek, Jersey Central expressed its prefer-ence for assigning the disputed work to its ownemployees.There was consistent testimony that Jersey Cen-tral'spast practice at Oyster Creek has been toassign to its employees, including those fromOyster Creek as well as from its other facilities, theoperation of owned and rented mobile cranes insupport of both contractor work and its own in-plantmaintenancework.4More specifically, thetestimony established that since 1983, when Cata-lytic first performed work at Oyster Creek, cranework in support of Catalytic's maintenance func-tion has been provided by Jersey Central employ-ees.Accordingly, we find that this factor favors anaward to Jersey Central's employees who are rep-resented by Electrical Workers.3.Area and industry practiceStreisel testified that Jersey Central's practice re-garding the operation of mobile cranes conforms toindustry practice in New Jersey. He stated that thetwo other major electric utilities in the State, At-lanticCity Electric and Public Service Gas andElectric,assign their own personnel to operatemobile cranes in support of contract work. Ac-cordingly, we find that this factor favors an awardto Jersey Central's employees who are representedby Electrical Workers.4.Relative skills and safetyWilliam Muehleisen, Jersey Central's supervisorof shops, tools, and equipment at Oyster Creek, tes-tified that Jersey Central employees have an advan-tage over outsiders regarding the operation ofmobile cranes because they have worked with thecompany-owned cranes and know their peculiaroperating characteristics, and because they are fa-miliarwith the roadways within the facility andthe safety considerations involved when movingmobile cranes about the property.Kenneth Leighton, a Jersey Central group super-visor in charge of heavy equipment,5 testified re-garding the nature of the training that Jersey Cen-tral employees receive in order to operate mobilecranes.Leighton explained that the initial ' trainingto become a heavy machine operator is extensiveand closely supervised and can last anywhere from2 months to 2 years, depending on the abilities ofthe individual involved. Heavy equipment opera-torswith crane experience are eligible to become"specials," a classificationwhich allows them tooperate cranes with booms in excess of 99 feet. Inorder to become a special, a worker must have 90days' experience operating a long boom under su-pervision and must then pass a state examination inorder to be licensed. Leighton stated that his officeconducts monthly safety and training meetings forFarmingdale crane operators to review operatingprocedures and keep employees abreast of changesin equipment. He stated that the meetings consist ofhour-long, discussions and approximately 3 hours ofhands-on experience.Leighton further testified that there are 30-40people at Oyster Creek who operate cranes, withan average time in grade ranging from 3.8 years for"B" mechanics to 9.6 years in the "A" grade,which is the higher classification.Leighton's testimony indicates that the mobilecrane work requires considerable training and thatoperation of the cranes at Oyster Creek involvessignificant safety considerations. It is undisputedthat Jersey Central's employees possess the requi-site skills to perform the disputed work and thatthey have performed this work in a satisfactorymanner in the past. As noted above, Operating En-gineers presented no evidence on the merits; there-fore, it has not shown that employees it representspossess the requisite skills to perform the disputedwork. Accordingly, we find that this factor favorsan award to Jersey Central's employees represent-ed by Electrical Workers.5.Economy and efficiency of operationsStreisel testified thatNRC regulations requirethat an individual complete a training program tobecome familiar with a nuclear facility's layout and4 Streisel testified that in its arrangement with Catalytic to performcertain maintenance work Jersey Central reserved the right to assign cer-tam work to its own employees.5Leighton's office is at Jersey Central's Farmingdale facility. Theheavy equipment operators under his immediate supervision occasionallyrun the smaller cranes and the rental cranes at Oyster Creek. OPERATING ENGINEERS LOCAL 825 (GPU NUCLEAR)271safety concerns. before being -authorized to.'gainunescorted access to the premises., Oyster Creek'strainingprogram last for 3 days. Streisel stated thatcontract workers with short-termassignments, suchas the Catalytic workers who seek to operatemobile cranes, are assigned a personal escort ratherthan enrolled in the 3-day training program. Thus,Streisel concluded that the assignment of mobilecrane work to employees represented by OperatingEngineers would be inefficient because a JerseyCentral escort would be needed for each Catalyticemployee.Muehleisen testified that inefficiencywould also result because Catalytic employees rep-resented by Operating Engineers, unlike JerseyCentral employees represented by Electrical Work-ers,do not perform the oiling, cleaning; and me-chanicalmaintenance on the cranes they operate.Muehleisen also stated that employees representedby Operating Engineers are less efficient becausethey must be paid fora minimumof 4 hours ofwork per day regardless of the work actually per-formed, and because they cannot be assigned to op-erate more than two pieces of equipment daily. Onthe other hand, as an example of the greater effi-ciency of employees represented by ElectricalWorkers, Muehleisen described a situation when asingle, Jersey Central employee alternatively oper-ated two cranes to complete a project at OysterCreek.SinceOperatingEngineers presented no evi-dence showing that it would be as efficient or eco-nomical to utilize employees represented by it toperform the disputed work, we find that this factorfavors an award to Jersey Central's employees rep-resented by Electrical Workers.Conclusions'After considering all the relevant factors, weconclude that employees represented by ElectricalWorkers are entitled to perform the work in dis-pute.We reach this conclusion relying on the fac-tors of collective-bargaining agreements; companypreference and, past practice; area and industrypractice; relative skills and safety; and economyand efficiency of operations. In making this deter-mination, we are awarding the work to employeesrepresented by ElectricalWorkers, not to thatUnion or its members.siruction phase -of "the Oyster Creek project "6 andthat Operating Engineers has continued to be the"aggressor" in other jurisdictional disputes.? GPUand Jersey Central therefore contend that Operat-ing Engineers' history of misconduct, together withthe ineffective disclaimer in this case, portend fur-ther unlawful activity.The Board will award a broad order where thedispute is likely to recur and where there is evi-dence that the charged union willengage in, furtherunlawful conduct in order to obtain worksimilarto that in dispute. SeeElectricalWorkers IBEWLocal 104 (Standard Sign),248 NLRB 1144, 1147-1148 (1980);Operating Engineers Local 926 (OliverB.Cannon),258 NLRB 1101, 1104 (1981). Herethere is insufficient evidence indicating a proclivityon the part of Operating Engineersto engage infurther unlawful conduct at Oyster Creek. The in-cidents surrounding the construction of the OysterCreek facility are remote in time, and the othercases cited involved other parties. Moreover, therequest for a broad order is inconsistent with Oper-atingEngineers' 21 July 1986 letter which, al-though ineffective as a disclaimer, expressly statesthat Operating Engineers will not engage in futureunlawful conduct with regard to, the mobile cranework. Accordingly, we conclude that the issuanceof a broad order is inappropriate in this proceed-ing.The determination is limited to the controver-sy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Jersey Central Power and LightCompany represented by System Council U-3,InternationalBrotherhood of ElectricalWorkersare entitled to operate the mobile crane used tosupport maintenance and modification work beingperformed by Catalytic, Inc. at the Oyster CreekNuclear Generating Station on Route 9 in ForkedRiver, New Jersey.2. InternationalUnion of OperatingEngineers,Local 825 is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force Jersey Cen-tralPower and Light Company to assign the dis-puted work to employees represented by it.3.Within 10 days from this date, InternationalUnion of Operating Engineers, Local 825 shallScope of the AwardGPU and Jersey Central request that the Boardissue a broad work award covering similar disputesthatmay occur in the future at Oyster Creek. Inthis regard, they note that a broad order was en-tered against Operating Engineers during the con-6Operating Engineers Local 825 (Burns & Roe),162 NLRB 1617, 1622(1967), enfd. in relevant part 410 F.2d 5 (3d Cit. 1969), in which theBoard found violations of Sec. 8(b)(4)(D) and ordered Local 825 to ceaseand desist fromengagingin such conductuntilall building and construc-tion at the Oyster Creek project was completed.7Operating Engineers Local 825 (Harms Construction),273 NLRB 833(1984);Operating Engineers Local 825A (Humble Oil),195NLRB 322(1972). 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotify theRegionalDirector for Region 4 in writ-scribed by Section 8(b)(4)(D), to assign the disput-ingwhether it will refrain from forcing Jerseyed work in a manner inconsistent with this determi-Central Power and Light Company, by means pro-nation.